 PLUMBERS, LOCAL UNION NO. 387United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada, Local Union No. 387and Mississippi Valley Chapter, MechanicalContractors Association of Iowa, Inc. and East-ern Iowa Association of Plumbing, Heating andCooling Contractors, Inc. Case 33-CB-1678February 11, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND HUNTEROn August 10, 1982, Administrative Law JudgeThomas R. Wilks issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Charging Parties filed exceptions and sup-porting briefs,' and Respondent filed a brief in re-sponse to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.I The Mechanical Contractors Association of America filed an amicusbrief.DECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge: Thiscase was heard in Rock Island, Illinois, on April 21,1982, pursuant to an unfair labor practice charge jointlyfiled on May 1, 1981, by Mississippi Valley Chapter, Me-chanical Contractors Association of Iowa, Inc., and East-ern Iowa Association of Plumbing, Heating and CoolingContractors, Inc., herein called the Employer Group,against United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of theUnited States and Canada, Local Union No. 387, hereincalled Respondent, and a complaint issued by the Re-gional Director on June 2, 1981, and an amendment tothe complaint issued by the Regional Director on June26, 1981. The complaint and the amendment to the com-plaint allege that Respondent violated Section 8(b)(3) of266 NLRB No. 30the Act by failing and refusing to bargain in good faithwith the Employer Group concerning the inclusion in asucceeding collective-bargaining agreement then beingnegotiated with it of a provision which would requirethat future collective-bargaining disputes be submitted tothe Industrial Relations Council for the Plumbing andPipefitting Industry (hereinafter IRC and IRC clause) forfinal and binding resolution. The amendment to the com-plaint further alleges that Respondent had unilaterallymodified the terms of the parties' preceding, but thencurrent, collective-bargaining agreement by refusing tosubmit the issue of retention or deletion of the IRCclause to the IRC pursuant to the terms of that collec-tive-bargaining agreement.Respondent filed answers to the complaint and theamendment to the complaint which admitted that it hadrefused to bargain with the Employer Group concerningthe inclusion of an "IRC interest arbitration clause" inthe collective-bargaining agreement then being negotiat-ed and that it refused and refuses to submit or to consentto the submission to the IRC of the issue concerning theinclusion of the IRC clause in the contract then beingnegotiated, but denied that the IRC clause was a manda-tory subject of bargaining and denied that its actionsconstituted an unlawful modification of its then currentcollective-bargaining agreement with the EmployerGroup.At the hearing, the parties submitted into evidence ajoint stipulation of facts and certain joint exhibits, withexpressed reservations, however, as to the relevancy ormateriality of certain stipulated facts. Additionally, testi-monial and documentary evidence was adduced by theEmployer Group and Respondent. Except for certainvery limited areas, the record consists of virtually undis-puted evidence.On June 9, 1982, the parties submitted briefs. Also onJune 9, the Mechanical Contractors Association ofAmerica filed with me an untimely and opposed motionto grant an extension of time to file briefs in order toenable it to file a brief amicus curiae. That motion wasdenied.' On June 14, the Employer Group filed with mea motion later opposed by Respondent to file an answer-ing brief. That motion was denied.2On June 22, Me-chanical Contractors Association of America renewed itsmotion upon the erroneous assumption that the Employ-er Group's motion to file a reply brief would be granted.I denied the renewed motion.Upon the entire record of the case, I make the follow-ing:3i See National Labor Relations Board Rules and Regulations, Sec.102.42.0 The Board's Rules and Regulations make no provision for answeringbriefs at this level of a proceeding.S Respondent's unopposed motion to correct the record, attached to itsbrief, is hereby granted, and the record is corrected to reflect that Resp.Exhs. 2. 3, 4, and 5 were received into evidence, as indeed, the face ofeach exhibit so reflects by the marking of the court reporter.129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYER GROUPThe Employer Group is comprised of two employerassociations, each of which is composed of various cor-porations, partnerships, and sole proprietorships locatedthroughout eastern Iowa and engaged in the business ofmechanical plumbing, heating, and cooling constructionwork. The Employer Group, by its component members,annually imports goods valued in excess of $50,000 fromsuppliers located outside the State of Iowa directly tojobsites within Iowa.It is admitted, and I find, that the Employer Group is,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. LABOR ORGANIZATIONIt is admitted, and I find, that Respondent is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts1. BackgroundThe Mississippi Valley Chapter of Mechanical Con-tractors Association of Iowa, herein called the Mississip-pi Valley Chapter, and the Eastern Iowa Chapter of thePlumbing, Pipefitting and Air Conditioning Contractors,herein called the Eastern Iowa Chapter, are separate not-for-profit employer associations incorporated under thelaws of the State of Iowa composed of various corpora-tions, partnerships, and sole proprietorships locatedthroughout the eastern Iowa area engaged in the businessof mechanical plumbing, heating, and cooling construc-tion work. The purpose of each association is, in part, tonegotiate and execute collective-bargaining agreementson behalf of its respective employer-members with ap-propriate labor organizations.Mechanical Contractors Association of Iowa, astatewide trade association since 1966, consists of variousstatewide local chapters. The Mississippi Valley Chapterwas formed in 1971. At that time the Eastern IowaChapter and Mississippi Valley Chapter were competingmultiemployer bargaining associations. The current ex-ecutive vice president for the Mechanical ContractorsAssociation of Iowa also serves as executive vice presi-dent of the Mississippi Valley Chapter and all otherchapters in Iowa.The Mississippi Valley Chapter as such and its individ-ual employer-members are affiliated with the MechanicalContractors Association of America, herein called theMechanical Contractors Association, and are governedby its constitution. The Eastern Iowa Chapter as suchand each of its employer-members are affiliated with theNational Association of Plumbing-Heating-Cooling Con-tractors, herein called the Plumbers National Associ-ation.Respondent is affiliated with the United Association ofJourneymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, hereinreferred to as the International Union.The majority of the employees of the EmployerGroup's component employer-members are members ofRespondent. Respondent's members are all employeesengaged in the plumbing, heating, and cooling construc-tion work employed by the component members of theEmployer Groups at various jobsites within Respond-ent's geographic jurisdiction but excluding professionalemployees, guards, and supervisors as defined in the Act.It is stipulated that these employees constitute a unit ap-propriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act. At all times materialherein, Respondent has been recognized by the Employ-er Groups and their members as the exclusive collective-bargaining representative of the employees of the em-ployer-members of the Employer Groups in the forego-ing units.In the eastern Iowa area, the mechanical contractorshave bargained in a multiemployer group with Respond-ent for over 20 years. Prior to 1971 when the two associ-ations comprising the Employer Group bargained as onemultiemployer group, it was known as the DavenportAssociation of Plumbing, Heating and Cooling Contrac-tors.From July 1, 1971, to the most recent negotiations,these mechanical contractors formed two multiemployergroups, the Mississippi Valley Chapter and the EasternIowa Chapter. On February 11, 1981, the two multiem-ployer groups began engaging in multiassociation bar-gaining with Respondent. There were collective-bargain-ing contracts between the Employer Groups and Re-spondent which were effective May 1, 1979, throughApril 30, 1981. It is stipulated that at all times materialherein, and continuing to date, Respondent has been theexclusive representative for the purposes of collectivebargaining of all employees in these units, and by virtueof Section 9(a) of the Act has been, and is now, the ex-clusive representative of all employees in said units forthe purpose of collective bargaining with respect to ratesof pay, wages, hours of employment, and other termsand conditions of employment.2. IRCFor at least the past 12 years, the successive collec-tive-bargaining agreements between the parties have con-tained the following or similar provisions as in articleXVIII, commonly referred to as the Industrial RelationsCouncil (IRC) clause:Section 2. If the parties have not concluded the set-tlement of a new working Agreement by the belowspecified dates the unresolved issues shall be submit-ted to the Industrial Relations Council for thePlumbing and Pipefitting Industry for a final andbinding decision on said issues and there shall be nostrike or lock-out of Employees after the termina-tion of this Working Agreement or throughout theterms of the Succeeding Working Agreement.130 PLUMBERS, LOCAL UNION NO. 387Section 3. The parties subject to this WorkingAgreement agree to proceed with notification andnegotiations as follows:A. Agree to notify parties of intent to negotiateat least one hundred and twenty (120) days prior tothe Agreement expiration date.B. Agree to begin negotiations at least ninetydays prior to the Agreement expiration date.C. Agree to request joint submittal to the Indus-trial Relations Council at least sixty (60) days priorto the Agreement expiration date.D. Agree to make total submittal of all docu-ments and briefs to the Industrial Relations Councilat least forty-five (45) days prior to the Agreementexpiration date.E. It is agreed that if the Union complies withthe above requirements the Employers agree to ret-roactive pay beginning May Ist of any year that thisAgreement expires should a decision of the Industri-al Relations Council not be rendered prior to thatdate.F. It is agreed that negotiations between the par-ties will continue during procedures with the Indus-trial Relations Council.The IRC was organized by the International Union,the Mechanical Contractors Association, and the Plumb-ers National Association approximately 31 years ago toresolve unsettled issues arising from local negotiations inthe plumbing and pipefitting contracting industry. TheIRC considers disputes arising during collective bargain-ing for a new contract concerning wages, hours, andworking conditions after all local facilities for the settle-ment of such disputes have been exhausted and will alsoconsider disputes, other than jurisdictional disputes aris-ing under collective-bargaining agreements, if they havebeen processed through the parties' contractual griev-ances procedures without reaching resolution there.On numerous occasions the IRC dispute resolution ma-chinery was successfully involved to resolve disputesover various terms and conditions of collective-bargain-ing agreements. Disputes arising during collective-bar-gaining contract negotiations can be referred to the IRCby means of provisions in the parties' extant contract or,in the absence of such provision, by joint agreement.However, no dispute will be considered by the IRC if astrike, lockout, or other work stoppage exists.The IRC is -jointly funded for expenses of administra-tion by equal contributions from the Mechanical Con-tractors Association, the Plumbers National Association,and the International Union, representatives of which atone time or another endorsed and urged incorporation ofthe IRC into local bargaining contracts.The IRC panel is composed of eight members: twomembers from the membership of the Mechanical Con-tractors Association, two from the Plumbers NationalAssociation, and four from the International Union. Therepresentatives of the Mechanical Contractors Associ-ation and the Plumbers National Association on the IRCpanel are selected by presidents of the National Associ-ations, upon recommendations made by local EmployerGroups and later confirmed by the procedures estab-lished by each National Association. The president of theInternational Union appoints the IRC representativeswho are confirmed by the International Union ExecutiveCommittee. The National Associations and the Interna-tional Union hold their own conventions where theirpresidents are selected. The presidents of the NationalAssociations and the International Union may removetheir IRC representatives and select replacements.The Charging Party draws an analogy to the negotia-tor selection process used for local bargaining. Respond-ent's local bargaining committee, for a number of years,selected its members by appointment of the local presi-dent based upon recommendations made by the businessmanager. The local president is elected by the membersevery 3 years. The local bargaining committee personsfor the Mississippi Valley Chapter are chosen by thechapter president and approved by the executive boardof the local union.IRC committee persons are individuals actively em-ployed in the plumbing and pipefitting industry whohave had local level bargaining experience. They do notreceive special compensation for their services expendedduring the IRC dispute resolution proceedings.The IRC determines its own rules of procedure. Dis-putes concerning the terms and conditions of a collec-tive-bargaining agreement are presented to it in a formal-ized structured manner. Disputes are submitted to it onpreprinted forms. This form will constitute a listing ofunresolved negotiation issues. IRC procedures set forthinstructions for joint submissions of the parties. Howev-er, they also provide for separate submissions where dis-agreement exists upon the issues to be submitted. TheIRC may in executive session, in its discretion, considerand resolve an issue submitted by only one party. It alsowill review form listings for correctness of form and pro-priety of submission. If separate submissions are made,the IRC executive secretary prepares a combined list ofall issues submitted.Written briefs in support of their positions are thereaf-ter separately prepared by the parties and submitted tothe executive secretary who, in term, distributes copiesto each council member. The Council reviews the briefsin executive session. Thereafter, a "hearing date" or"meeting" is scheduled.4Opposing briefs are exchangedbetween parties prior to the meeting/hearing, and theparties notify the executive secretary of the identity oftheir representatives to appear before the Council.At the IRC hearing/meeting, which is open for publicviewing, after introductions, the executive secretaryreads a statement of procedure. However, at the outsetof these proceedings, according to customary IRC prac-tice, the parties are urged to make another attempt toresume bargaining without IRC intervention. On occa-sions, the parties have excused themselves and have set-tled their differences at the 11th hour attempt, withoutparticipation of the IRC council members. The order of4 IRC Executive Secretary Edward Teske used the characterization,"hearing," as well as "meeting." He characterized the IRC as an "arbitra-tion board," but elsewhere referred to the proceedings as "negotiations"and as a "contest."131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoral presentations and "rebuttal" are determined bychance. Council members put questions to the partiesthrough the council chairman. After the parties have ex-hausted their oral presentation and "rebuttal," they aredirected to leave and the Council then convenes private-ly in "executive session" where deliberation and discus-sion transpire among the council members, and only inthe presence of the executive secretary, who takes notesand retrieves information. The representatives of the par-ties who made the presentation remain outside the roomand are available as on occasion the Council has sum-moned a party's representative to answer a specific ques-tion raised by the Council.During the executive session, the council chairmanpresides over a discussion ofthe issues. Various councilmembers espouse various positions. Upon formal motion,a secret ballot is taken by the chairman. Unless thatballot is unanimous, discussions will continue. Therehave been occasions during such discussions when indi-vidual council members have left the room and talked toa representative of one of the local parties. The purposeand context of such consultation is unclear.6Prior to themeeting/hearing, local representatives have on occasionmet with council members selected by their respectivenational organizations to discuss their positions privatelyin the absence of opposing representatives or other coun-cil members. During the executive session itself, manage-ment and union representatives routinely engage in pri-vate caucus wherein council members chosen by nationalorganizations other than their own are excluded. Execu-tive Secretary Teske testified in generalized, conclusion-ary terms of the nature of the discussions held in execu-tive session. He likened such discussions to "negotia-tions." I find his conclusionary testimony of little proba-tive value.The IRC must reach a unanimous agreement. Other-wise, unresolved issues are remanded to the parties, whomay bargain further, exercise economic recourse theydeem appropriate, or drop the unresolved issues. If a de-cision is reached, it is incorporated in a typewrittenformal "decision" signed by each council member andpresented to the parties who are summoned back for itsreceipt.On several occasions the IRC has been presented witha dispute over whether or not the IRC clause ought tobe retained in a collective-bargaining agreement. On atleast four of an unknown total of such occasions it decid-ed not to include such a clause. In one such decision, itsdecision stated, inter alia:The Council recognizes the Union's complaint as tovirtual perpetuity of the IRC clause in the pre-exist-ing agreement. Therefore, they have been releasedfrom that provision in keeping with the Council'sexpressed purpose of serving as a voluntary mediumfor the adjudication of local deadlocked disputes.The parties are urged to conduct their future bar-Written resolutions of the disputes, entitled "Decisions," refer to theoral presentation as "testimony."8 Teske testified, without foundation, that prior to meetings and duringmeetings local representatives discussed their positions privately withmembers chosen by their national organization.gaining in an atmosphere of harmony, without re-sorting to strikes, deadlocks and other work stop-pages. In the event they reach a deadlock at somefuture date, the Council stands ready to settle thedispute upon the voluntary submission of the par-ties.3. The refusal to bargainBy letter of December 5, Respondent notified the Em-ployer Group of its desire to negotiate a new collective-bargaining agreement to succeed the contract expiring onApril 30, 1981. That same letter advised that Respondentwould not discuss or negotiate the inclusion of an IRCclause in the new agreement on the grounds that Re-spondent did not believe that the IRC clause related towages, hours, or other terms and conditions of employ-ment; i.e, that it did not constitute a mandatory subjectof bargaining. The Employer Group and Respondentmet and negotiated towards a new collective-bargainingagreement on numerous occasions, including February11, 17, 18, 19, 23, 24, and 26, March 3, 4, 5, 10, 17, 24,and 31, and April 7, 1981. During these negotiations, theEmployer Group at several meetings requested bargain-ing concerning the inclusion of the IRC clause in thecontract being negotiated but Respondent refused to dis-cuss the matter. Respondent on March 13, 1981, submit-ted to the IRC a list of unresolved issues exclusive of theissue of retention of the IRC clause. Thereafter, on orabout March 19, 1981, the Employer Group submittedseveral unresolved disputes to the IRC, including the dis-pute over the inclusion of the IRC clause in the succes-sive collective-bargaining agreement under negotiation.Bargaining on subjects other than the IRC clause contin-ued locally until the time of the IRC meeting on April10, 1981.Since on or about March 13, 1981, and at all timesthereafter, Respondent has refused and continues torefuse to submit or consent to submission of the IRCclause dispute to the IRC or to bargain about the IRCclause. Contrary to the Employer Group, Respondentcontends that the IRC process is a nonmandatory, per-missive subject of bargaining.Briefs were submitted to the IRC, and a meeting/-hearing was held on April 10, 1982, at which both Re-spondent and the Employer Group made presentationsthrough their representatives; i.e., local bargaining com-mittee members. Executive Secretary Teske opened themeeting with a prepared statement which tended to char-acterize the meeting as an extension of collective bar-gaining and the IRC members as representatives of thelocal parties, i.e., those appointed by the national organi-zations were to be considered as representatives of thelocal constituent groups. That unprecedented statementhad been prepared at the direction of the IRC legalcounsel shortly before that IRC meeting.Following an executive session it was announced thatthe Council had reached a unanimous resolution of issuespresented with the exception of the issue concerning thecontractual inclusion of the IRC clause. The written de-cision stated in regard to the unresolved issue, inter alia:132 PLUMBERS, LOCAL UNION NO. 387Since there was no unanimous agreement to consid-er inclusion or deletion of the IRC clause, thematter was not a subject of negotiation in the IRCand the parties are left to exercise their rights asthey see fit with respect to this matter.Subsequent to the IRC decision, the Employer Groupand Respondent engaged in further negotiations on April20, and by April 24 had resolved all issues except theIRC clause issue. Respondent insisted to the EmployerGroup that it would not bargain over the inclusion ofthe IRC in the new contract. Respondent forwarded tothe Employer Group a copy of a collective-bargainingagreement which included all other agreed-upon terms;i.e., the IRC clause was not included. Respondent tookthe position that the IRC clause was a nonmandatorysubject of bargaining and that the IRC had failed to re-solve the issue and the Employer Group had no lawfulbasis for insisting to impasse on a nonmandatory subjectof bargaining. Respondent therefore demanded executionof the agreement. Thereafter, the Employer Group ad-vised Respondent that it would effectuate all terms andconditions agreed to by the parties as a result of collec-tive bargaining, but that it was the opinion of the Em-ployer Group that a complete agreement had not beenreached and accordingly it continued to insist upon ne-gotiations with respect to retention of the IRC clause. Inconsequence, the instant charge was filed on May 1,1981.B. ConclusionsSection 8(d) of the Act provides that "to bargain col-lectively is the performance of the mutual obligation ofthe employer and the representative of the employees tomeet at reasonable times and confer in good faith withrespect to wages, hours, and other terms and conditionsof employment." Although the parties are free to bargainabout any lawful subject, the obligation to bargain doesnot extend to all subjects, nor to all areas of interest orconcern to the parties, nor to all matters upon whichagreement may directly or indirectly effectuate industrialpeace. The statutory language imposing the bargainingduty has been defined and understood to limit the rangeof obligatory bargaining to subjects of "wages, hours,and other terms and conditions of employment."N.LR.B. v. Wooster Division of Borg-Warner Corp., 356U.S. 342, 349 (1958). The limitation necessitates that"only issues that settle an aspect of the relationship be-tween the employer and the employees" are to be man-dated as topics of bargaining. Allied Chemical & AlkaliWorkers of America, Local Union No. I v. Pittsburgh PlateGlass Co., Chemical Division, et al., 404 U.S. 157, 178(1971).7Involved in the instant case is whether the IRC clauseas a future contract dispute resolving mechanism or as asecond level of the bargaining process is a mandatorysubject of bargaining. The General Counsel contendsthat the IRC clause "must be deemed a mandatory sub-ject of bargaining as an integral part of the collective-7 First National Maintenance Corp. v. N.LR.B., 452 U.S. 666 (1981).and cases cited therein.bargaining process directly relating to determination ofdispute bargaining issues involving employees' wages,hours, and terms and conditions of employment." TheCharging Party argues that the IRC is an integral part ofbargaining and a "fundamental step to resolution ofissues of concern to management and labor." The Charg-ing Party likens the IRC clause inclusion topic to thesubject of preliminary bargaining arrangements whichhave been found to be "just as much a part of the pro-cess of collective bargaining over wages, hours, etc.";i.e., time, place, length, and agenda of meeting, establish-ment of committee, etc.8The General Counsel's assertion and the ChargingParty's comparisons are overly broad and not definitive-ly applicable to this issue. Thus, the topic of who willserve as the negotiators, i.e., the identity of negotiators,is a topic that could be defined as an integral part of bar-gaining comparable to bargaining arrangements. Howev-er, the Board has held that the subject of the identity orselection of a party's bargaining negotiator is not aproper subject upon which the parties are compelled tonegotiate. Yet the identity of the bargaining representa-tives may well be directly related to the efficacious reso-lution of disputes over wages, hours, etc., particularly ifthe selection of the negotiators involves designations ofmultiemployer committees or persons or committees pos-sessed of vast experience, expertise, and dispute resolvingfacility.Additionally, it can be argued that an arrangement forbargaining integrally related to the bargaining process isthe subject of ratification by the union membership of acontract agreed upon by its representatives. That, how-ever, has been held to be an internal matter and concernof the union, and not a subject of mandatory bargaining.Sunderland's Incorporated, 194 NLRB 118 (1971); JoeCarroll Orchestras & Entertainment Agency, Inc.; et al.,254 NLRB 1158 (1981).Another matter that can be loosely defined as an ar-rangement of bargaining, and an integral part of bargain-ing leading to settlement of disputes over wages, hours,etc., is so-called interest arbitration; i.e., the utilization ofa future contract dispute resolving mechanism consistingof an independent, neutral third-party arbitration process.The Board, however, has consistently held that interestarbitration, despite its arguable benefits, is not a manda-tory subject of bargaining and that neither party cancompel the other to negotiate about a contract clausethat would, in the event of new contract negotiation dis-agreement, in effect substitute a third party as final deci-sionmaker of disputed contractual terms. The Columbus' The Charging Party cites Morris, 'The Developing Labor Law," pp.422-473 (Ist ed. 1971), and "The Developing Labor Law, CumulativeSupplement 1971-75," p. 237 (1976).9 For example, situations where one party seeks to compel anotherparty to agree to designating an association as bargaining representative.Retail Clerks Union, Local 77a Retail Clerks International Association,AFL-CIO (Fine's Food Ca), 228 NLRB 1166 (1977); Laborers' LocalUnion Na 652, Laborers' International Union of North America, AFL-CIO(Thoner & Birmingham Construction Corp), 238 NLRB 1456 (1978). Seefurther Latrobe Steel Company, 244 NLRB 528 (1979), enfd. in part 630F.2d 171 (3d Cir. 1980), cert. denied 102 S.Ct. 104, 92 LC ¶13,018 (1981).Also read further the Charging Party's cited authority, Morris, "The De-veloping Labor Law," supra133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrinting Pressmen & Assistants' Union No. 252, Subordi-nate to IP & GCU (The R. W. Page Corporation), 219NLRB 268 (1975), enfd. 543 F.2d 1161 (5th Cir. 1976);Greensboro Printing Pressmen and Assistants' Union No.319 (The Greensboro News Company), 222 NLRB 893(1976), enfd. 549 F.2d 308 (4th Cir. 1977); Sheet MetalWorkers International Association, Local Union No. 38(Elmsford Sheet Metal Works, Inc), 231 NLRB 699(1977), enfd. 575 F.2d 394 (2d Cir. 1978); MassachusettsNurses Association (Lawrence General Hospital), 225NLRB 678 (1976), enfd. 557 F.2d 894 (Ist Cir. 1977);Sheet Metal Workers International Association, LocalUnion No. 59 (Employers Association of Roofers and SheetMetal Workers, Inc.), 227 NLRB 520 (1976).As I interpret its decisions, the thrust of the Board'srationale is that a clause which refers future contract dis-putes for resolution by a third party (an arbitrator or ar-bitration panel) is a matter that does not directly relateto wages, hours, and terms and conditions of employ-ment. In Sheet Metal Workers Local 59, supra at 521 theBoard stated:One can hardly conceive of a more fundamentalright embodied in our Act than the right of bothemployees and employers to bargain collectivelythrough representatives of their own choosing.Thus, while it is clear that the parties may agree tosubstitute another individual or entity to resolve dis-putes associated with the collective-bargaining pro-cess, it is also true that the right to select one's ownbargaining representative is so basic and importantthat its relinquishment will not be casually imputed,nor will an initial waiver of that right in any wayimpair a party's right to demand that this nonman-datory topic not act as a barrier to any future nego-tiations. In the instant case, the Employers Associ-ation made clear from the outset that it would notagree to the present dispute resolution clauses in thenegotiations for a new contract. This being so, Re-spondent was not privileged to insist upon the non-mandatory subject to the point of impasse.The General Counsel and the Charging Party, howev-er, cite Mechanical Contractors Association of Newburgh,202 NLRB 1 (1973), in support of their contention thatthe instant IRC clause involves not interest arbitration,but rather merely a second level of bargaining. The Gen-eral Counsel further argues that the theory of this case ispremised upon the Newburgh case and that the facts andissues herein are identical to those in Newburgh, and it istherefore dispositive of the issues in this case. The New-burgh case did, indeed, deal with issues relating to theIRC clause which the parties therein had included inpreceding contracts. The union therein, in negotiation fora succeeding contract, resisted retention of that clause.Other issues had been successfully negotiated. No agree-ment was reached on the IRC clause issue and wageissue. The employer in that case submitted those issues tothe IRC. Both parties participated and filed briefs. Theunion argued that the IRC had no authority to compelthe inclusion of an IRC clause in the new contract, butnonetheless agreed that it would abide by the IRC deter-mination of the wage issue. The IRC decided the issue ofwages and also directed the inclusion of the IRC clause.The General Counsel alleged violation of Section 8(a)(5).The Administrative Law Judge found that the employerengaged in an unlawful refusal to bargain. The Boardconstrued his finding as being premised upon the theorythat the IRC clause established the IRC as an arbiter ofdisputes over terms of future contracts and that suchproposal was not a mandatory subject of bargaining. TheBoard majority opinion rejected the decision of the Ad-ministrative Law Judge and stated that its disagreement"goes primarily to his conclusion that the IRC clauseendows the [IRC] with the kind of decisional authoritytraditionally associated with the arbitration process."The Board proceeded to make distinctions from theprocesses of third-party decisional arbitration, and tomake comparisons to the process of negotiation. Basedupon that comparison of procedures the Board conclud-ed:Realistically, therefore, the presence of the IRCclause in a contract authorizes, as we view it, an ex-tension of the collective-bargaining process by a dif-ferent set of negotiators, once the individuals whohave begun the negotiations are unable to compro-mise their differences.The Board majority found "nothing offensive to na-tional labor policies" that pursuant to internal structuralrelationships between the union and its international or-ganization the international possessed authority to affectthe terms of the contract by way of participation at theIRC level of bargaining. The Board majority opinionfound that the employer did not violate Section 8(aX5)of the Act by acting pursuant to established contractprocedures in referring contractual disputes to the IRCover the union's objections. It was observed that therewas no evidence that the employer would not have ex-ecuted a contract excluding an IRC clause "had the nextbargaining level-i.e., the [IRC]-unanimously agreed toresolve the bargaining dispute in that manner." It wastherefore concluded that the employer therein hadmerely acted in accordance with contract terms in refer-ring inclusion of the IRC issue "to the next level of bar-gaining." The Board further concluded that no impassehad occurred in bargaining inasmuch as it found the IRC"so integrated with the bargaining process that impassecould not occur until that body was unable to reachagreement." The Board concluded further, "At thatpoint [failure of the IRC to reach agreement] it would benecessary to decide whether the collective-bargainingprocess was thwarted by one party's insistence on a non-mandatory subject as a condition of agreement. Sincethat did not occur here, we find it is unnecessary todecide whether the IRC clause embodies a nonmanda-tory subject of bargaining." The Board therefore restedits decision upon the conclusion that the IRC was, byagreement of the parties, an integral part of the collec-tive-bargaining process and that the employer's adher-ence to that process which effectuated the entrance ofthe international union at a second level of bargainingdid not violate its duty to bargain.134 PLUMBERS, LOCAL UNION NO. 387Thus, the Newburgh decision is not clearly dispositiveof the issues in this case, which are not identical to theissues of Newburgh. Impasse in this case has beenreached. Unlike Newburgh, it is necessary to decideherein whether the IRC clause is a mandatory subject ofbargaining.The General Counsel and the Charging Party focustheir argument upon their position that the IRC clause,as concluded by the Board in Newburgh, does not consti-tute arbitral decisionmaking, but rather constitutesmerely a second level of bargaining by a different set ofnegotiators, and as such is therefore so integral to bar-gaining as to necessarily constitute a mandatory subjectof bargaining. A vast amount of analysis and argument istherefore engaged in by the parties herein as to the ques-tion of whether or not the IRC dispute resolving processis similar or dissimilar, procedurally, to a third, neutralparty, decisionmaking arbitral process.Respondent, however, with great cogency argues fur-ther that merely concluding that the IRC clause is asecond level bargaining procedure does not necessarilyresolve the ultimate question of whether it is a manda-tory bargaining matter. Respondent argues that, even if itwere to be concluded that the IRC process involvessecond level bargaining by a different set of negotiators,it still amounts to a nonmandatory subject of bargaining.Respondent points out that the purpose of the IRCclause is the same as that of interest arbitration, i.e., toprovide a method for the resolution of future bargainingdisputes, and as such does not involve directly the issueof wages, hours, etc., nor an issue directly impacting therelationship between employer and employee; i.e., it con-cerns itself with the relationship between the parties inbargaining. Respondent argues further that, if consideredas second level bargaining, a demand to bargain oversuch a negotiating dispute resolution process amounts toa demand to bargain over the selection or substitution ofbargaining negotiators, and as such constitutes a demandthat can be rejected as a subject for negotiations by theother party.Implicit in the arguments of the General Counsel andthe Charging Party is the theory that the second level ofbargaining involved in the IRC proceedings does notentail a substitution of parties, but merely involves a sub-stitution of persons by international organizations whoare loyal, responsible, and responsive to the local con-stituent members. Inherent in that contention is the ad-mission that the subject of the IRC clause is in fact theidentities and substitution of the parties' negotiators inthose circumstances where disputes cannot be resolvedby local negotiators. It is difficult to perceive why suchsubject should be mandated for bargaining when theBoard and courts have clearly adhered to a policy ofguaranteeing to the parties the right to freely designatenegotiators of their own choice without placing uponthem constraints of bargaining about such choice. Suchright could hardly be characterized as "fundamental" ifit extends only to limited areas. I conclude that the es-sential objection to the consideration of interest arbitra-tion as a mandatory bargaining subject is that it is philo-sophically contrary to the concept of free collective bar-gaining which is the touchstone of the nation's labor re-lations policy. Interest arbitration commits the parties toa system whereby they subjugate their own judgment,representational authority, responsibilities, and obliga-tions to a third party to determine not only disputed con-tractual issues, but also whether or not they must contin-ue such subjugation in future contracts. They thus createa dispute resolution process which has the potentiality tosubordinate indefinitely, if not perpetually, the desire ofthe parties to resume free collective bargaining. Thus,the Board and courts have viewed interest arbitration asa permissive subject which the parties may elect to dis-cuss and agree to, but not one which, if agreed to, mustbe borne without future escape, nor a subject whicheither party must be compelled to discuss and negotiateunder constraint of law and economic sanction.Respondent presents compelling arguments that theevidence in this case reveals that the IRC dispute resolu-tion process is not a manifestation of negotiations, but israther an arbitration mechanism. Thus, the parties do notselect a decisionmaker. Although the national organiza-tions select council members, there is no evidence thatthe parties can reject the selection. The deliberationsassume all the outward appearances of an adjudicativeproceeding. The parties present oral argument and writ-ten briefs to those persons who are to make the ultimatedecision. Presentation of formal argument and briefs toone's own supposed bargaining representative is, at leastsuperficially, incongruent behavior. The council mem-bers deliberate in private, albeit there is some communi-cation, apparently of a limited informational but not in-structional nature, between the local parties and thecouncil members appointed by the international organiza-tions. As was not clear in the Newburgh case, the councilmembers arrive at a formal unanimous decision only bymeans of a secret ballot. It is difficult to conceive ahigher indicia of independence of decision and freedomfrom constraint than that manifested by the secrecy ofdeliberation and secrecy of ballot. Furthermore, there isno direct evidence that the council members are obligedto be responsive to the positions of the local members oftheir sponsoring national organization. It is implied, rea-sonably so, that persons appointed from management andpersons appointed from unions will be sympathetic to theinterests of their origins. However, this same mechanismis also utilized to arbitrate grievances arising under thecontract. If each member guided himself solely by the in-stincts of his origins, no grievance would ever be re-solved. Furthermore, bipartite arbitration panels are notself-contradictory and do exist. OAssuming, however, that there is identity of interestand identity of party, if not person, between the interna-tional organizations and their local constituents, and thatthe IRC dispute resolution mechanism is indeed collec-tive bargaining at a different level by a different set ofnegotiators, I agree with Respondent that such secondtier of bargaining is not a mandatory subject of bargain-ing. It is therefore unnecessary to decide whether theIRC clause involves interest arbitration or second levelbargaining, for in either case it involves a permissive sub-10 See Sheet Metal Workers Local 59. upra, involving the NationalJoint Arbitration Board (NJAB).135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDject of bargaining. Interest arbitration, if held a manda-tory subject of bargaining, would tend to debase the es-sence of free collective bargaining. So-called second tierbargaining as described herein, if found to be a manda-tory subject of bargaining, would amount to an unrea-sonable constraint upon not only the right of a party tonegotiate through negotiators of its own choice, but alsowith the party's internal decisional process as to bow itsbargaining position will be determined and who will de-termine it. Such subject concerns neither the mechanicalarrangements for negotiations, nor wages, hours, or anycondition of employment. Nor does this subject impactupon the relationship between employer and employees.Accordingly, the subject of the IRC clause herein con-cerns a nonmandatory subject of bargaining. Therefore,Respondent did not violate the Act by refusing to bar-gain about the inclusion of the IRC clause in the newcontract. Furthermore, inasmuch as the IRC clause inthe preceding contract was a nonmandatory subject ofbargaining, Respondent did not violate any bargainingobligation imposed by the Act by unilaterally abrogatingthat clause. Cf. Allied Chemical & Alkali Workers ofAmerica, Local Union I v. Pittsburgh Plate Glass Ca,Chemical Division, et al., 404 U.S. 157; Finger LakesPlumbing d Heating Co., Inc., 253 NLRB 406 (1980).In light of the foregoing conclusions, I make the fol-lowing recommended:ORDERThe complaint is dismissed in its entirety." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, a providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.136